Citation Nr: 1002538	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  06-30 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to an increased rating for service-connected 
sinusitis, currently evaluated 30 percent disabling.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1982 to 
October 2004.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The record indicates that the Veteran 
subsequently moved to Missouri, and that he currently resides 
in Kentucky.  The Louisville RO now has original jurisdiction 
over the claim.  

In its January 2005 rating decision, the Atlanta, Georgia, RO 
granted service connection for chronic sinusitis; a 
noncompensable disability rating was assigned effective 
November 1, 2004, the day after the Veteran retired from 
military service.  The Veteran disagreed with the initial 
noncompensable rating.  

In a September 2007 rating decision, the RO in St. Louis, 
Missouri granted an increased 10 percent disability rating 
for chronic left ethmoid sinusitis, effective November 1, 
2004.  In a September 2009 rating decision, the Louisville, 
Kentucky RO granted a 30 percent disability rating for 
chronic left ethmoid sinusitis, effective from October 22, 
2007. The Veteran has not indicated satisfaction with this 
rating; thus the increased rating issue remains on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a Veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated].  

Clarification of issue on appeal

The Veteran's disability has been characterized by the RO as 
"chronic left ethmoid sinusitis."  However, review of the 
record indicates that the Veteran has bilateral maxillary and 
ethmoid sinusitis.  Therefore, in order to better describe 
the Veteran's disability in fewer less limiting words, the 
Board has listed the disability above as "sinusitis." 


Matter referred to the RO

In a statement received by the Louisville RO on October 28, 
2009, and received by the Board from the RO on November 30, 
2009, the Veteran has filed a new claim of entitlement to 
service connection for posttraumatic stress disorder (PTSD).  
That  matter is therefore referred to the RO for such 
additional action as may be appropriate.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO]; see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).

Issues not on appeal     

In its January 2005 rating decision, the Atlanta RO also 
denied service connection for a right knee condition, a right 
shoulder condition, flat feet, a right ankle condition, and a 
left ankle condition.  In a May 2006 rating decision, the St. 
Louis RO granted service connection for gastroesophageal 
reflux disease (GERD) with a 10 percent disability rating 
assigned, effective October 25, 2005.  The Veteran filed a 
notice of disagreement as to each of these decisions.  
However, in his September 2006 substantive appeal (VA Form 
9), he limited his appeal to the single issue listed above.  

In its January 2005 rating decision, the Atlanta RO granted 
service connection for: obstructive sleep apnea syndrome, 
with a 50 percent disability rating assigned; lumbar strain, 
with a disability rating of 10 percent assigned; and acne 
keloids nuchae, with a 10 percent disability rating assigned.  
In a September 2007 rating decision, the St. Louis RO granted 
service connection for hemorrhoids, with a noncompensable 
disability rating assigned.  The RO also granted service 
connection for anemia, with a noncompensable disability 
rating assigned.  The Veteran did not disagree with those 
decisions.   

Therefore, the issues discussed above are not in appellate 
status.  They will be discussed no further herein.


FINDINGS OF FACT

1.  The Veteran underwent left maxillary endoscopic sinus 
surgery in February 2007 based on a diagnosis of chronic 
maxillary and ethmoid sinusitis.  There is no evidence of 
subsequent surgeries.

2.  The competent medical evidence of record demonstrates 
that the Veteran's service-connected sinusitis is currently 
manifested by more than six non-incapacitating episodes a 
year lasting 5 to 6 days with headaches 1 to 6 times a week, 
purulent drainage, and sinus pain.  There has been no 
treatment with antibiotics over the past twelve months.    


CONCLUSION OF LAW

The criteria for a disability evaluation for service-
connected sinusitis in excess of the currently assigned 30 
percent have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6513 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an increased initial rating for service-
connected sinusitis, currently evaluated 30 percent 
disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied by a VCAA notice sent to the Veteran in connection 
with his claim of increased initial rating dated September 
24, 2007.  The Veteran was informed that "to support your 
claim for an increased evaluation for your service-connected 
disability, the evidence must show that your service-
connected condition has gotten worse."      

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the VCAA letter, 
whereby the Veteran was advised of the provisions relating to 
the VCAA.  Specifically, the Veteran was advised that VA 
would assist him with obtaining "medical records, employment 
records, or records from other Federal Agencies."  With 
respect to private treatment records, the letter informed the 
Veteran that VA would attempt to obtain any additional 
information or evidence he identified and included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.  

The September 2007 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, or asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency.  [Emphasis supplied as in 
original]

In the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the Veteran received notice as to elements (2) and (3) 
in the September 2007 VCAA letter.  The Veteran was also 
provided specific notice of the Dingess decision in the 
September 2007 letter, which detailed the evidence considered 
in determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the September 
2007 letter as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations and statements 
from employers as to job performance and time lost due to 
service-connected disabilities.

With respect to effective date, the September 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased 
compensation claim, 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  

However, relying on guidance from the VA Office of the 
General Counsel, the Board finds that the Vazquez-Flores 
decision does not apply to the present case.  This matter 
concerns an appeal from an initial rating decision and, 
accordingly, VA's VCAA notice obligations are fully satisfied 
once service connection has been granted.  Any further notice 
and assistance requirements are covered by 38 U.S.C. 
§§ 5104(a), 7105(d)(1), and 5103A as part of the appeals 
process, upon the filing of a timely Notice of Disagreement 
(NOD) with respect to the initial rating or effective date 
assigned following the grant of service connection.  See also 
Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding, as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection, "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must ordinarily be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  

Here, as noted above, VCAA notice was not provided to the 
Veteran until after the RO entered its January 2005 decision 
on his claim.  Although VCAA notice was not sent prior to the 
initial adjudication of the Veteran's claim, this was not 
prejudicial to the Veteran since he was subsequently provided 
adequate notice.  The claim was readjudicated in a 
supplemental statement of the case which was provided in 
September 2009.  The Veteran has been afforded ample 
opportunity to respond to the notice, to submit evidence and 
argument, and to otherwise participate effectively in the 
processing of this appeal.  Because the purpose of the notice 
requirement has been satisfied, no further corrective action 
is necessary.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim].  

The Veteran is obviously aware of what is required of him and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
Veteran].
   
Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim as to the current issues being decided 
on appeal, and that there is no reasonable possibility that 
further assistance would aid in substantiating it.  In 
particular, the VA has obtained the Veteran's service 
treatment records, and his VA treatment records [it does not 
appear that he has had private treatment].  

Additionally, the Veteran was provided with a VA examinations 
in June 2004, December 2006, and August 2009.  The 
examination reports reflect that the examiners reviewed the 
Veteran's service treatment records, his past medical 
history, recorded his current complaints, conducted an 
appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examinations are adequate for rating purposes.  See 38 C.F.R. 
§ 4.2 (2009).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been ably represented by his service 
organization representative, who presented argument on his 
behalf as recently as October 2009.  The record indicates 
that he cancelled a scheduled September 2007 hearing at the 
RO before a Decision Review Officer.
 
Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009) [general rating considerations; 
essentials of evaluative ratings].

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Assignment of a diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's initial claim of service connection was for 
sinusitis.  In its January 2005 rating decision, the Atlanta 
RO granted service connection for chronic allergies and 
assigned a zero percent disability rating, effective November 
1, 2004, pursuant to Diagnostic Code 6522 [allergic or 
vasomotor rhinitis].  
The St. Louis RO continued to rate the Veteran's service-
connected disability under Diagnostic Code 6522.  

In a September 2007 SSOC, after the Veteran was diagnosed 
with sinusitis and had undergone surgery for it in February 
2007, the St. Louis RO granted a 10 percent disability rating 
under Diagnostic Code 6513 [chronic maxillary sinusitis].  In 
a September 2009 SSOC, the Louisville RO granted a 30 percent 
disability rating for sinusitis pursuant to Diagnostic Code 
6513.      

The Veteran's VA treatment records indicate diagnoses of both 
sinusitis and allergic rhinitis.  Most recently, a VA 
examiner in August 2009 diagnosed chronic allergic rhinitis 
and chronic maxillary and ethmoid sinusitis.  

The Veteran is currently evaluated under Diagnostic Code 6513 
[sinusitis, maxillary, chronic].  Diagnostic Code 6513 is 
deemed by the Board to be the most appropriate primarily 
because it pertains specifically to the diagnosed disability 
in the Veteran's case (chronic maxillary sinusitis).  
Diagnostic Code 6511 applies to evaluation of chronic ethmoid 
sinusitis, which has also been diagnosed.  However, all 
sinusitis types are rated under the same criteria in the 
rating schedule.  Therefore, rating the Veteran's sinusitis, 
however denominated, under another diagnostic code would not 
produce a different result.

Based on the concurrent diagnosis of allergic rhinitis, the 
Board has considered Diagnostic Code 6522 [allergic or 
vasomotor rhinitis], which as noted above was initially used 
by the RO to evaluate the Veteran's disability.  However, the 
maximum available rating pursuant to Diagnostic Code 6522 is 
30 percent, has already been awarded in this case.  

The Board has also considered Diagnostic Code 6523 [bacterial 
rhinitis], inasmuch as the August 2009 VA examiner observed 
permanent hypertrophy of turbinates from bacterial rhinitis.  
A 50 percent rating pursuant to Diagnostic Code 6523 requires 
a diagnosis of rhinoscleroma, and a 10 percent rating 
requires greater than 50 percent obstruction of nasal passage 
on both sides, or complete obstruction on one side, neither 
of which is in evidence or even suggested here.  

Accordingly, the Board finds that Diagnostic Codes 6522 and 
6523 are not more appropriate than the currently assigned 
diagnostic code.

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the Veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the Veteran is 
most appropriately rated under Diagnostic Code 6513.



	(CONTINUED ON NEXT PAGE)





Specific rating criteria

Diagnostic Code 6513 provides for the following levels of 
disability:

50%...sinusitis following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.

30 %...three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

10%...one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

0%...detected by X-ray only.

Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.

38 C.F.R. § 4.97, Diagnostic Code 6513 (2009).

Analysis

Schedular rating

The Veteran's service-connected sinusitis is currently 
evaluated  30 percent disabling pursuant to Diagnostic Code 
6513.  The next higher 50 percent rating requires evidence of 
sinusitis following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  
Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met].

The record indicates that the Veteran underwent left 
maxillary endoscopic sinus surgery in February 2007.  The VA 
examiner in August 2009 diagnosed the Veteran with chronic 
maxillary and ethmoid sinusitis with symptoms of purulent 
nasal discharge, headaches and sinus pain.  The examiner 
noted that the Veteran had no history of incapacitating 
episodes, but that he had more than six non-incapacitating 
episodes a year lasting 5 to 6 days with headache, purulent 
drainage, and sinus pain.  He also had headaches 1 to 6 times 
per week.  The examiner observed 50 percent left nasal 
obstruction, and 30 percent right nasal obstruction.  No 
nasal polyps were observed.  She also noted that he reported 
that he had not been treated with antibiotics within the past 
twelve months, and he denied fever. 

There is no evidence of either radical surgery or chronic 
osteomyelitis, so the first alternative criteria for a 50 
percent disability rating pursuant to Diagnostic Code 6513 is 
not met.

With regard to the second alternative criteria for a 50 
percent rating pursuant to Diagnostic Code 6513, the record 
contains a VA outpatient treatment report dated in October 
2007 which indicates that the Veteran reported that he still 
was having some persistent nasal drainage even after his 
sinus surgery.  More extensive sinus surgery was discussed, 
but the Veteran did not want to proceed at that time.  
Subsequent treatment records and the August 2009 examination 
indicate that the Veteran has not yet had any further sinus 
surgery. 

Because there have been no multiple sinus surgeries, the 
criteria for a 50 percent rating on the alternate basis 
pursuant to Diagnostic Code 6513 are not met either.    

The competent medical evidence of record demonstrates that 
the Veteran's service-connected sinusitis is currently 
manifested by more than six non-incapacitating episodes a 
year lasting 5 to 6 days with headaches 1 to 6 times a week, 
purulent drainage, and sinus pain.   He has not been treated 
with antibiotics for the past 12 months.  These symptoms are 
congruent with the currently assigned 30 percent disability 
rating.    

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately. See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided. See 
38 C.F.R. § 4.14 (2009); see also Fanning v. Brown, 4 Vet. 
App. 225 (1993).

As has been discussed above, the Veteran has been diagnosed 
with rhinitis as well as sinusitis.  The Board has considered 
whether a separate rating could be granted for rhinitis.  
However, the minimum 10 percent rating pursuant to Diagnostic 
Code 6522 [allergic or vasomotor rhinitis] requires evidence 
of greater than 50 percent obstruction of nasal passage on 
both sides, or complete obstruction on one side.
The VA examiner in August 2009 observed 50 percent left nasal 
obstruction, and 30 percent right nasal obstruction.  Thus, 
the criteria for a minimal 10 percent rating pursuant to 
Diagnostic Code 6522 are not met.  A separate rating for 
rhinitis is therefore not warranted.  

Fenderson consideration

As was discussed in the law and regulations section above, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings".  See Fenderson, 12 Vet. 
App. at 126.

In the present case, staged ratings have been assigned.  A 10 
percent rating was assigned for sinusitis effective November 
1, 2004, the date of service connection. 
A 30 percent rating was assigned for sinusitis effective 
October 22, 2007, the date that a post-surgery outpatient 
treatment report indicated worsening symptoms.  

On October 22, 2007, the Veteran reported that he was having 
some persistent nasal drainage even after his sinus surgery 
[on February 27, 2007].  The examiner stated that the Veteran 
was doing fairly well, though his symptoms are not that well 
controlled at this point.  The possibility of additional 
surgery was discussed, but the Veteran decided to hold off on 
that.

In order for a disability rating of 30 percent to be assigned 
prior to October 22, 2007, Diagnostic Code 6513 requires 
evidence of three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting. 
Again, it is noted that the criteria are disjunctive.  See 
Johnson, supra. 

Review of the record prior to October 22, 2007 reveals no 
evidence of any incapacitating episodes [requiring bed rest 
and treatment by a physician] of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment.  
Therefore, the first criteria, incapacitating episodes, for a 
30 percent rating are not met prior to October 22, 2007.
   
With respect to the second alternative criteria for the 
assignment of a 30 percent rating, [more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting], 
since he first sought VA treatment on December 1, 2005, the 
Veteran's condition has consistently been described by 
examiners as chronic.  During a December 2006 VA examination, 
the Veteran reported continuous heavy discharge in the 
mornings lasting about three hours, and attacks of pain in 
the bilateral maxillary, frontal, and ethmoid sinuses lasting 
for about a week.  The examiner diagnosed chronic sinusitis 
with malodorous discharge.

The Board finds that the Veteran's continuously diagnosed 
chronic sinusitis, with symptoms of bilateral maxillary and 
ethmoid pain and pressure and purulent discharge, which have 
been present since  December 1, 2005, meet the Diagnostic 
Code 6513 alternate criteria for a 30 percent disability 
rating.  A 30 percent disability rating for chronic sinusitis 
is therefore granted effective December 1, 2005.  

Extraschedular consideration

The Veteran has not raised the matter of extraschedular 
consideration for his service-connected sinusitis, and the RO 
has not considered a referral for an extraschedular rating.  
See 38 C.F.R. § 3.321(b) (2009).  Moreover, the Veteran and 
his representative have not identified any factors which may 
be considered to be exceptional or unusual.  Accordingly, the 
matter of entitlement to an extraschedular rating for 
service-connected chronic sinusitis is not considered by the 
Board.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance].

Conclusion

Based on the foregoing analysis, the Board finds that the 
criteria are not met for the award of a rating higher than 30 
percent for the Veteran's service-connected chronic 
sinusitis.  As was discussed above, if he does undergo any 
further surgery or surgeries for his sinusitis with return of 
symptomatology, he can consider filing a new claim for 
increased rating.  In addition, if future medical evidence 
shows greater than 50 percent obstruction of nasal passage on 
both sides, he can consider filing for a separate rating for 
rhinitis.   



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased disability rating for service-
connected sinusitis is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


